DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, dated 9/7/2022, have overcome:
The objection to claim(s) 13.
The rejection(s) of claim(s) 1, 14, 25, 28 (and those that depend therefrom) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (for written description).
The rejection(s) of claim(s) 1, 3-4, 6, 14-16, 22-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (for indefiniteness). 
The rejection of claim(s) 25 (and 32-33 which depend therefrom) under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Dickinson et al. (US 2015/0374486 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
Applicant’s arguments, filed 9/7/2022 (page 10), with respect to the rejection of claim(s) 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (for written description), have been found convincing.  The aforementioned rejection has been withdrawn.
Applicant's arguments, with respect to the rejection of claim(s) 1, 3-4, 7-8, 10, 12, 14-15, 23, 28, 30-31 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Dickinson et al. (US 2015/0374486 A1 – as previously cited), filed 9/7/2022, have been fully considered but are nor persuasive.  Applicant argues:
With respect to claim(s) 1, 14 (see pages 11-13):
Dickerson et al. discloses the devices could be used in many medical applications; however, this does not mean that the same device can be used in many medical applications.  Nothing in Dickerson et al. teaches or suggests that a single device can be used in the wide range of sizes claimed/ disclosed by Dickerson et al..  Examiner disagrees with this argument.  This is merely Applicant’s interpretation of Dickerson et al.  In fact, Dickerson et al. discloses the system/ kit may have one or more than one prosthesis/ stent/ device (paragraph [0210]).   As such, the single prosthesis/ stent/ device, as disclosed by Dickerson et al., must be capable of assuming all the different dimensions/ radial force ranges disclosed within a proposed area of the body which still include large ranges.  Further, even if Applicant’s arguments are accepted that Dickerson et al. would require multiple prostheses/ stents/ devices it is unclear as to how that is distinguishing over Applicant’s invention.  Applicant requires instructions for/steps of determining target expanded stent diameters and selecting a stent assembly based on the target expanded diameters.  Examiner is taking this to mean in Applicants invention there must initially be more than one stent in order to select a stent based on target expanded diameters.
Dickerson et al. relates the force of the stent when the stent is in it’s expanded state (specifically due to the use of the terms: “radial strength” and “compression resistance”).  Conversely, Applicant’s invention claims the stents radial force when in a diameter (specifically, when the stent has a diameter of 5.5 mm it will exert a radial force of less than 0.33 N/mm) which is substantially smaller than the expanded diameter (as the stent is configured to expand to a diameter of up 9 mm).  Examiner disagrees with this argument.  Applicant does not claim the radial force of the stent when partially/ incompletely expanded as argued by Applicant.  Applicant is claiming the radial force of the stent (at one end of the range) when expanded within a range of the expanded diameters.  The prosthesis/ device/ stent, as disclosed by Dickerson et al., is disclosed as assuming a range or diameters and a range of radial forces/ strengths, and these ranges overlap with that claimed/ disclosed by Applicant.  Additionally, Examiner can find no disclosure or discussion of the radial force of the stent in a partially/ incompletely expanded state – the disclosure focuses on the radial force when expanded to the target expanded diameter (i.e. final diameter).
With respect to claim 7 (see page 13):
Dickerson et al. states that the prosthesis/ device/ stent may have a range of various diameters but not that the prosthesis/ device/ stent can expand to any diameter in the large range of 5.5-9 mm nor a radial force of less than about 0.33 N/mm for this range of expanded diameters.  Examiner disagrees with this argument.  This is merely Applicant’s interpretation of Dickerson et al..  Dickerson et al. explicitly recites the prosthesis/ device/ stent with an expanded diameter and a radial force within the claimed range.
With respect to claim 28:
Dickerson et al. does not disclose a stent assembly configured to act as either a straight stent or a tapered stent and is not designed for a pre-determined tapering of the expanded diameter but instead adapts upon deployment in a body lumen even across a non-uniform body lumen to any diameter within 5.5 to 9 mm.  Although Dickerson et al. discloses the prosthesis/ device/ stent as being able to meet and press against the inner sidewalls of the passage this does not imply the at the stent can expand to any extent (prior art stents generally expand 1-2 mm).  As such, the expansion of Dickerson et al. is designed for small adjustments not major changes from straight to tapered.  Examiner disagrees with this argument.  Nowhere in the Dickerson et al. disclosure does the limitation of designed for only small adjustment is mentioned.  Dickerson et al. discloses the prosthesis/ device/ stent to have a wide range of diameters (paragraph [0018, 0178]) for a wide range of vascular applications (paragraph [0178]).  However, for any of these applications to be successful the prosthesis/ device/ stent must be able to lock with (preventing sliding or rotation) with the inner wall of the vessel (paragraph [0024]).  This “locking” is done by the conformability of the prosthesis/ device/ stent, meaning the prosthesis/ device/ stent must have high conformability to a non-uniform body lumen allowing it to conform to any non-uniform diameter within the range of the expanded diameters (including 5.5-9 mm) (paragraph [0178]).
The aforementioned rejection(s) is/are being maintained.
Applicant provides no additional argument remarks concerning the rejection of claim(s) 3-4, 8, 10, 12, 15-16, 23, 30-31 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Dickinson et al. (US 2015/0374486 A1 – as previously cited).
Applicant provides no additional argument remarks concerning the rejection of claim(s) 28, 30-31 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Fearnot et al. (US 2006/0161243 A1 – as previously cited).  The aforementioned rejection has been maintained.
Applicant provides no additional argument remarks concerning the rejection of claim(s) 25, 27, 32-33 under 35 U.S.C. 103 based on Fearnot et al. (US 2006/0161243 A1 – as previously cited) in view of Sirhan et al. (US 2002/0114823 A1 – as previously cited) nor the rejection of claim(s) 26, 29 under 35 U.S.C. 103 based on Fearnot et al. (US 2006/0161243 A1 – as previously cited) as modified by Sirhan et al. (US 2002/0114823 A1 – as previously cited) and BAR et al. (US 2015/0032197 A1 – as previously cited).  The aforementioned rejection(s) have been modified in light of Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, 10, 12, 14-15, 23, 28, 30-31, 32-33 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dickinson et al. (US 2015/0374486 A1 – as previously cited).
With respect to claim 1:
	Dickinson et al. discloses a method of using a stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) adapted to stent (maybe used to repair a damaged blood vessel or treat a vessel with deformation) a range of body lumen sizes (paragraph [0189]) comprising:
Providing stenting instructions (instructions for each disclosed step/action are included) (paragraphs [0057, 0259]), which comprise instructions to:	
Estimate body lumen diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (device 100/150/160) will be placed (in order device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determine, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (device 100/150/160) (in order for the device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);
Select the stent assembly (device 100/150/160) for stenting the portion of the body lumen (anatomy/ passages 116, 118) based on the target expanded stent diameter(s);
Implant the stent assembly (device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]);
Providing the selected stent assembly (device 100/150/160) in association with the stenting instructions (instructions) (paragraphs [0057, 0259]);
Wherein the stent assembly (device 100/150/160) is configured to (paragraph [0138]) expand upon deployment, in any body lumen having a diameter in a range of expanded diameters between 5.5 mm and 9 mm, from an initial diameter (prior to expansion) to an extent such that the stent assembly (device 100/150/160) applies chronic radial force (maintains consistent radial force otherwise the device 100/150/160 could migrate within the vessel) to a wall of the body lumen, wherein when the stent assembly (device 100/150/160) is expanded to a diameter of 5.5 millimeter (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]), the stent assembly (device 100/150/160) applies a chronic radial force (outward radial force/ radial strength) acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm (0.1 N/mm to 0.3 N/mm) (paragraphs [0134, 0181]) (the outward radial force/ radial strength will be within this range for intended/ expanded diameters 1-12 mm of the device).
With respect to claim 3:
Wherein when the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (device 100/150/160) will be placed comprises a lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]); and 
Wherein the estimated body lumen diameter(s) comprise:
A first estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a first direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]); and 
A second estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a second direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]);
Wherein the first direction is opposite the second direction (the end portions 102 and 104 are on opposite sides of the intermediate portion 106, in order to act as anchors thereto, which will align with the lesion) (paragraph [0189]).
With respect to claim 4:
Wherein the instructions further comprise instructions to (paragraphs [0057, 0259]):
When the portion of the body lumen (anatomy/ passage 116, 118) defines varying body lumen diameters (all arteries and veins have some amount of taper associated with distance from the heart) (paragraph [0160]), allow a first portion of the stent assembly (one of end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (after expansion diameter of one of end portions 102 or 104 of device 100/150/160) and allow a second portion of the stent assembly (the other end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (after expansion diameter of the other end portions 102 or 104 of device 100/150/160) that is different from the first expanded diameter (after expansion diameter of one of end portions 102 or 104 of device 100/150/160) (such as when the stent is tapering) (paragraphs [0138, 0154-0155, 0160-0161]).  Additionally, it should be noted this claim requirement is directed solely to printed matter, it is neither functionally nor structurally related to the associated physical structure, and as such the printed matter is owed no patentably weight (see MPEP 2111.05).
With respect to claim 7:
	Dickinson et al. discloses a method of stenting (interconnecting using end portions 102 or 104 of device 100, as seen in figs. 8-9 or device 150/160, as seen in figs. 12-13) which comprises:
	Estimating a base reference diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (in order for the end portions 102 or 104 of device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determining, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (end portions 102 or 104 of device 100/150/160) which is to be placed in the portion of the body lumen (anatomy/ passages 116, 118) (in order for the end portions 102 or 104 of device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);
Selecting the stent assembly (end portions 102 or 104 of device 100/150/160) for stenting the portion of the body lumen (anatomy/ passages 116, 118) wherein the stent assembly (end portions 102 or 104 of device 100/150/160) is configured to (paragraph [0138]):
Expand upon deployment from an initial diameter (prior to expansion) to any body lumen diameter within a range from about 5.5 mm to about 9 mm (1-10mm) (paragraphs [0161, 0178]) (for the stent to be able to meet and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation the stent must be able to conform to any body lumen diameter) (paragraph [0024]); and
Apply a chronic radial force (outward radial force/ radial strength) to a wall that forms the portion of the body lumen (impart an outward radial force) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed, wherein the chronic radial force is less than about 0.33 N/mm (paragraphs [0134, 0181]); and
Implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]).
With respect to claim 8:
Wherein when the stent assembly (end portions 102 or 104 of device 100/150/160) is expanded to a diameter of 5.5 mm (diameter between 1-10 mm), the stent assembly (end portions 102 or 104 of device 100/150/160) applies a radial force of about 0.20 N/mm to about 0.33 N/mm (paragraph [0181]).
With respect to claim 10:
Wherein, when the portion of the body lumen (anatomy/ passages 116, 118) defines varying body lumen diameters (arteries or veins that taper) (paragraph [0160]), implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) comprises:
Allowing a first portion (end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (diameter of end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of about 5.5 mm to about 9 mm (1-10 mm) such that the first portion (further from intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0160-0161]); and
Allowing a second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (diameter of end portion with the larger diameter in the case of a tapered end portion 102 or 104), greater than the first expanded diameter,  such that the second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0160-0161]); and
Wherein the chronic radial force (outward radial force/ radial strength) is about 0.20 N/mm to about 0.33 N/mm (paragraph [0181]).
With respect to claim 12:
Wherein allowing the first portion (end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the first expanded diameter (diameter of end portion with the smaller diameter in the case of a tapered end portion 102 or 104) and allowing the second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the second expanded diameter (diameter of end portion with the larger diameter in the case of a tapered end portion 102 or 104) occurs simultaneously (paragraph [0145]).
	With respect to claim 14:
	Dickinson et al. discloses a method of stenting (interconnecting using device 100, as seen in figs. 8-9 or device 150/160, as seen in figs. 12-13) a plurality of body lumens (paragraphs [0126, 0154, 0160]), which comprises:
	Positioning a first stent assembly (proximal end portion 102, as seen in figs. 8-9, 12-13) in a retracted state (prior to being expanded) within a first body lumen (passage 116) (paragraphs [0132-0133, 0142]);
Expanding (after being expanded) the first stent assembly (proximal end portion 102) to place the first stent assembly (proximal end portion 102) in a deployed state (after being expanded) within the first body lumen (passage 116) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the first stent assembly (proximal end portion 102) is in the deployed state (after being expanded), the first stent assembly (proximal end portion 102) has a first expanded diameter and a applies a first radial forces (outward radial force) to a first wall (inner wall) that forms the first body lumen (passage 116) (paragraph [0134]); 
Positioning a second stent assembly (distal end portion 104, as seen in figs. 8-9, 12-13) in a retracted state (prior to being expanded) within a second body lumen (passage 118) that is different from the first body lumen (passage 116) (paragraphs [0132-0133, 0142]); and
Expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent (distal end portion 104) in a deployed state (after being expanded) within the second lumen (passage 118) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the second stent assembly (distal end portion 104) is in the deployed state (after being expanded), the second stent assembly (distal end portion 104) has a second expanded diameter and applies a second radial force (outward radial force) to a second wall (inner wall) that forms the second body (passage 118) (paragraph [0134]);
Wherein the first and second stent assemblies (proximal and distal end portions 102, 104) are at least substantially identical prior to deployment (uniform pattern/ cut pattern) (paragraph [0158]), and the second expanded diameter (diameter of distal end portion 104) is greater than the first expanded diameter (diameter of proximal end portion 102) (paragraph [0154]);
Wherein the second expanded diameter (diameter of distal end portion 104, being between 3-10mm) is between about 220% to about 110% of the first expanded diameter (diameter of proximal end portion 102 being 1-about 5mm) (paragraph 0161]); and
Wherein the second radial force (outward radial force provided by distal end portion 104) is greater than about 50% of the first radial force (outward radial force provided by proximal end portion 102) (radial force is considered a parameter which can vary over the various portions) (paragraph [0155]); and
Wherein the stent assemblies are configured to expand, from an initial diameter (prior to being expanded) in any body lumen having a diameter in a range of expanded diameters between 5.5 mm and 9 mm, wherein when the first stent assembly is expanded to a diameter of 5.5 mm (about 5mm) (paragraphs [0161, 0178]), the stent first assembly applies a radial force acceptable as not unduly stressing walls of the first body lumen, of less than about 0.33 N/mm (paragraphs [0134, 0181]).
With respect to claim 15:
Wherein expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent assembly (distal end portion 104) in the deployed state (after being expanded) within the second body lumen (passage 118) comprises, when the second body lumen (passage 118) defines varying body lumen diameter (tapering arteries and veins) (paragraph [0160]);
Expanding a first portion (closer to the intermediate portion 106) of the second stent assembly (distal end portion 104) to the second expanded diameter (diameter of distal end portion 104) that is within a range of expanded diameters (paragraph [0160]); and
Expanding a second portion (further from the intermediate portion 106) of the second stent assembly (distal end portion 104) to a third expanded diameter that is within the range of expanded diameters (paragraph [0160]); and 
wherein the range of expanded diameters is from about 9 mm to about 5.5 mm (between 3-10mm) (paragraphs [0161, 0178]).
With respect to claim 23:
Wherein the instructions state that the stent assembly should not be implanted in vessels having a diameter smaller than 5.5 mm (this claim requirement is directed solely to printed matter, it is neither functionally nor structurally related to the associated physical structure, and as such the printed matter is owed no patentably weight, see MPEP 2111.05).
With respect to claim 28:
A stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) comprising:
An expansible stent (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) configured to expand upon deployment in nay body lumen having a diameter in a range or expanded diameters between 5.5 mm and 9 mm (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]) from an initial crimped diameter (prior to expansion) to an such that the stent applies a chronic radial force (outward radial force/ radial strength) to a wall of the body lumen (to maintain the position),
Wherein the stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) is configured to act as either a straight stent straight stent (figs. 8-11) or a tapered stent is not designed for a pre-determined tapering of the expanded diameter (straight stent would not be designed for a pre-determined tapering (as they would instead use the tapered stent), but instead adapts upon deployment in a body lumen to a diameter of the body lumen even across a non-uniform diameter body lumen within a range of about 5.5 mm to about 9 mm (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]) (the stent is described as being able to meets and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation (paragraph [0024]), in order to “meets and press against the inner sidewalls of the passage to prevent sliding or rotation” the stent must be capable of conforming to any passage dimension (which will be within the expanded diameter range). 
With respect to claim(s) 30-31:
Wherein the expansible stent (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) is constructed from metal, specifically nitinol (paragraph [0167]).
Claim(s) 28, 30-31 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fearnot et al. (US 2006/0161243 A1 – as previously cited).
With respect to claim 28:
Fearnot et al. discloses a stent assembly (stent 195), as can be seen in fig. 7, comprising:
An expansible stent (stent 195) configured to expand upon deployment in any body lumen having a diameter in a range of expanded diameters between 5.5 mm and 9 mm (as the stent can be expanded to a wide variety of diameters and is designed to support/ contact the vessel wall it will be able to conform the straight or tapered shape of the vessel within which it is implanted, including diameters of 5.5 to 9 mm, see fig. 3) from an initial crimped diameter (prior to expansion) to an extend such that the stent applies a chronic radial force to a wall of the body lumen (to maintain the position within the vessel),
Wherein the stent assembly (stent 195) is configured to act as either a straight stent straight stent (the stent is shown to by cylindrical in fig. 7) or a tapered stent is not designed for a pre-determined tapering of the expanded diameter, but instead adapts upon deployment in a body lumen to a diameter of the body lumen even across a non-uniform diameter body lumen within a range of about 5.5 mm to about 9 mm (as the stent can be expanded to a wide variety of diameters and is designed to support/ contact the vessel wall it will be able to conform the straight or tapered shape of the vessel within which it is implanted, including diameters of 5.5 to 9 mm, see fig. 3). 
With respect to claim(s) 30-31:
Wherein the expansible stent (stent 195) is constructed from metal, specifically nitinol (paragraph [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 2015/0374486 A1 – as previously cited) in view of BAR et al. (US 2015/0032197 A1 – as previously cited).
With respect to claim 22:
Dickinson et al. discloses the invention substantially as claimed, as discussed above.  However, Dickinson et al. does not disclose the stent assembly (device 100/150/160) to be covered by a knitted stent jacket, which controls a local pressure exerted by the expansible stent on a body lumen wall in which the stent assembly is implanted.
BAR et al. teaches a stent with a knitted cover (porous structure 104) on it’s exterior surface (paragraphs [abstract, 0105]).  The knitted cover (porous structure 104) controls the local pressure exerted by the assembly on the vessel wall reducing the likelihood of plaque break off, reducing tissue trauma, enhancing the protection against stenosis/ restenosis (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make to include the single metallic fiber knitted cover (porous structure 104), as taught by BAR et al., on the stent assembly (device 100/150/160), as disclosed by Dickinson et al., in order to better control the local pressure exerted by the assembly on the vessel wall reducing the likelihood of plaque break off, reducing tissue trauma, enhancing the protection against stenosis/ restenosis, as taught by BAR et al..
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 2015/0374486 A1 – as previously cited) in view of Sirhan et al. (US 2002/0114823 A1 – as previously cited).
Dickinson et al. discloses the invention substantially as claimed, as discussed above.  However, Dickinson et al. does not disclose wherein when the stent assembly (device 100/150/160) is expanded to a diameter of 9 mm, the stent assembly applies a radial force of at least 50% of the radial force it applies when expanded to 5.5 mm.
Sirhan et al. teaches a stent that is usable over a wide range of diameters, and while in all those different diameter the radial force stays relatively constant (see fig. 3).  Sirhan et al. further links a large radial force plateau with being capable of use within a wide range of diameters (paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the radial force of the stent assembly (device 100/150/160), as disclosed by Dickin son et al., relatively constant (including at least 50%) across the entire range of expandable diameters, as taught by Sirhan et al., as Sirhan et al. discloses these two features to be directly related to each other (large radial force plateaus are related to wide range of expandable diameters).
Claim(s) 25, 27, 29, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot et al. (US 2006/0161243 A1 – as previously cited) in view of Sirhan et al. (US 2002/0114823 A1 – as previously cited) and BAR et al. (US 2015/0032197 A1 – as previously cited).
With respect to claim 25:
Fearnot et al discloses the invention substantially as claimed.  Specifically, Fearnot et al. discloses an expansible stent (stent 195), as can be seen in fig. 7;
the stent assembly is configured to expand upon deployment in any body lumen having a diameter in a range of expanded diameters between 5.5 mm and 9 mm from an initial crimped diameter (prior to expansion) (paragraph [0028]), 
Wherein when the stent assembly (stent 195) is expanded to a diameter of 5.5 millimeters (5.5 mm is included in the large range of diameters the stent can be expanded to within fig. 3) (paragraph [0028]), the stent assembly (stent 195) applies a radial force acceptable as not unduly stressing walls of the lumen (so as not to damage the walls).  
However, Fearnot et al., does not disclose the length of the stent assembly (stent 195) which is required to calculate the normalized radial force of less than about 0.33 N/mm.
	Sirhan et al. discloses a stent (scaffold 10) for vascular applications (paragraphs [abstract, 0052]).  The stent (scaffold 10) typically has a length of about 5 to 100 mm, more specifically about 8 to 50 mm, and an expanded diameter of about 1 to 100 mm, more specifically about 2 to 30 mm (paragraph [0052]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the expansible stent (stent 195), as disclosed by Fearnot et al., about the same length as the stent (scaffold 10), as disclosed by Sirhan et al., as the two structures are used for the same purpose (both are used as vascular stents) and should therefore have the same or similar dimensions.   (PLEASE NOTE: In making the afore mentioned combination we are able to calculate the normalized radial force by dividing the radial force, as disclosed by Fearnot et al., by the length, as taught by Sirhan et al..  For example, with a 6 mm strut length the radial force between about 5 mm and about 10 mm appears to be about 7N, in which case when the length is 29 mm, right in the middle of the preferred length taught by Sirhan et al., the normalized radial force equals 0.2413; with a 8 mm strut length the radial force between about 5 mm and about 10 mm appears to be about 5.75N, in which case when the length is 29 mm, right in the middle of the preferred length taught by Sirhan et al., the normalized radial force equals 0.198.)
Fearnot et al. as modified by Sirhan et al. disclose the invention substantially as claimed, as discussed above.  However, Fearnot et al. as modified by Sirhan et al. does not disclose the stent assembly (stent 195) to be covered by a knitted stent jacket, which controls a local pressure exerted by the expansible stent on a body lumen wall in which the stent assembly is implanted.
BAR et al. teaches a stent with a knitted cover (porous structure 104) on it’s exterior surface (paragraphs [abstract, 0105]).  The knitted cover (porous structure 104) controls the local pressure exerted by the assembly on the vessel wall reducing the likelihood of plaque break off, reducing tissue trauma, enhancing the protection against stenosis/ restenosis (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make to include the single metallic fiber knitted cover (porous structure 104), as taught by BAR et al., on the stent assembly (stent 195), as disclosed by Fearnot et al. as modified by Sirhan et al., in order to better control the local pressure exerted by the assembly on the vessel wall reducing the likelihood of plaque break off, reducing tissue trauma, enhancing the protection against stenosis/ restenosis, as taught by BAR et al..
With respect to claim 27:
Wherein when the stent assembly (stent 195), as disclosed by Fearnot et al. and modified by Sirhan et al. and BAR et al., is expanded to a diameter of 9 mm, the stent assembly (stent 195) applies a radial force of at least 50% of the radial force it applies when expanded to 5.5 mm (the radial forces will be about equal, see fig. 3 of Fearnot et al.).
With respect to claim 29:
Wherein the knitted cover (porous structure 104), as taught bu BAR et al., maybe made from a single metal fiber (paragraph [0025]).  
With respect to claim(s) 32-33:
Wherein the expansible stent (stent 195), as disclosed by Fearnot et al., is constructed from metal, specifically nitinol (paragraph [0022]).
Claim(s) 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot et al. (US 2006/0161243 A1) as modified by Sirhan et al. (US 2002/0114823 A1) as applied to claim 25 above, and further in view of BAR et al. (US 2015/0032197 A1).
Allowable Subject Matter
Claim(s) 6, 13, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim(s) 6, 13, 16:
Examiner can find no reference alone nor in combination which disclose the methods of claims 1, 7, and 14) in combination with a knitted stent jacket/ mesh structure, where the knitted stent jacket/ mesh structure:
is formed from fibers having a diameter of ~7 µm to ~40 µm, 
has apertures having a center dimension of ~100 µm to ~300 µm when in a deployed state, 
has a thickness of ~12.5 µm to ~100 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA S PRESTON/Examiner, Art Unit 3774